DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/11/2019, 06/26/2020 and 03/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, “and the branch pipe is configured to supply the compressed airflow to jet pipes of the corresponding two vortex flow separators” should read “and each of the branch pipes is configured to supply the compressed airflow to jet pipes of the corresponding two vortex flow separators”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve” recited in claim 1 and the “connector” recited in claim 12, must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to because “hot end pipe section” (101b) is incorrectly labeled as “10b” in figs. 10 and 12. Also reference number “101a” is not very clear (appears to be “101o”), particularly in fig. 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites in lines 1-2, “a vortex flow separator of an electromagnetic device configured to generate a heat exchange medium in the electromagnetic device”, and in lines 20-22, “the cold airflow and/or the hot airflow are heat exchange mediums generated in the electromagnetic device”. These limitations appear to imply that the air is generated by the vortex flow generator, however, the air comes from the outside and enters the vortex flow separator, thus it is not generated by it. For examination purposes these limitations will be construed to refer to the energy separation effect produced by the vortex separator which divides the air that enters into cold and hot airflows.

Claims 2-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 1.

Claim 3 recites “the valve comprises a cone-shaped throttling member” while claim 1 recited “the valve has a cone-shaped surface”. It is unclear if the “throttling member” and the “valve” are two different elements which happen to be cone-shaped or if both refer to the same element (see “103” in figs. 10 and 12). For examination purposes the “throttling member” recited in claim 3 (also in claim 4) will be construed to refer to the valve recited in claim 1 having a throttling function.

Claims 4-5 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

In claim 14 the limitation “the annular spray pipe is inserted into a penetration hole formed by winding noses of the windings, the annular spray pipe is provided with a plurality of spray holes along its circumferential direction, and the cold airflow or the hot airflow is introduced into the annular spray pipe” is unclear, since it is uncertain which exactly is the penetration hole formed by winding noses and to what the term “noses” refers to (might refer to “nooses”). Finally, it is not clear which of the cold airflow or the hot airflow is the one introduced into the annular spray pipe. For examination purposes this limitation will be construed to refer to “the annular spray pipe is inserted into openings formed by winding loops, the annular spray pipe is provided with a plurality of spray holes along its circumferential direction, and the cold airflow is introduced into the annular spray pipe”.
 
Claim 15-17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nellis et al. (“The Application of Vortex Tubes to Refrigeration Cycles”, hereinafter “Nellis”, NPL document attached herein) in view of Shengjun et al. (CN 105736258, hereinafter “Shengjun”, English Translation attached herein).
Regarding claim 1, Nellis discloses a vortex flow separator (see fig. 1, pages 2-5), configured to generate (as best understood, see 112 claim rejection) a heat exchange medium (gas/air), comprising a jet pipe (“nozzle”, see fig. 1) and a vortex flow separation pipe (see “tube” in fig. 1) wherein the vortex flow separation pipe comprises a vortex flow chamber (see “vortex” chamber in fig. 1), and a cold end pipe section (see “colder” end section in fig. 1) and a hot end pipe section (see “warmer” end section in fig. 1) located at two ends of the vortex flow chamber (see “vortex” chamber in fig. 1), respectively; the jet pipe (“nozzle”) is in communication with the vortex flow chamber (see “vortex” chamber in fig. 1), and compressed airflow (“High pressure fluid”) flows through the jet pipe (“nozzle”) to form spiral airflow (implicit, see “vortex” arrows in fig. 1), and the spiral airflow flows into the vortex flow chamber (see “vortex” chamber in fig. 1) in a tangential direction (substantially tangential, see fig. 1) of the vortex flow chamber (see “vortex” chamber in fig. 1);
a cross-sectional area of the cold end pipe section (“colder” end section) is smaller (see fig. 1) than a cross-sectional area of the vortex flow chamber (see “vortex” chamber in fig. 1), and a cross-sectional area of the hot end pipe section (“warmer” end section) is equal (see fig. 1) than the cross-sectional area of the vortex flow chamber (see “vortex” chamber in fig. 1); and 
a valve (“Hot valve”, see fig. 1) having a valve port (see first bullet of “Examiner’s Note” below) is arranged inside the hot end pipe section (“warmer” end section), the valve (“Hot valve”) has a cone-shaped (substantially conical, see fig. 1) surface facing the cold end pipe section (“colder” end section), and after the spiral airflow is introduced into the vortex flow separation pipe (“tube”), external airflow of the spiral airflow is allowed to flow toward the valve port (see annotated fig. 1), be gradually heated 

    PNG
    media_image1.png
    323
    485
    media_image1.png
    Greyscale

Examiner’s Note:
The “valve port” is being interpreted to refer to the gap formed between the valve and the inner wall of the hot end pipe section, as disclosed by Applicant [0020].
Although the central airflow is not shown going towards the valve and then flowing back, this is the typical behavior of air inside a vortex separator (see fig. below which shows the central airflow going towards the valve then flowing back [see “3”] and exiting as cold air on the other end [see “5”], taken from “Harvard Natural Sciences Lecture Demonstrations” from the following website: https://sciencedemonstrations.fas.harvard.edu/presentations/vortex-tube).


    PNG
    media_image2.png
    329
    681
    media_image2.png
    Greyscale

Nellis does not disclose that the vortex flow separator is part of an electromagnetic device.

However, Shengjun teaches (see figs. 2 and 7) a vortex flow separator (32) of an electromagnetic device (1, page 5, para. 7), configured to generate a heat exchange medium (page 4, para. 7) in an electromagnetic device (1).

    PNG
    media_image3.png
    376
    631
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nellis’s vortex flow separator to an electromagnetic device, 

Regarding claim 2, Nellis in view of Shengjun discloses the vortex flow separator according to claim 1. Nellis further discloses (see fig. 1) that one end of the vortex flow chamber (see annotated fig. 1) is provided with a through hole (see “cold orifice” in fig. 1), and a pipe body (see annotated fig. 1) of the cold end pipe section is in communication with the through hole (“cold orifice”); the vortex flow chamber (see annotated fig. 1) and the hot end pipe section (see “warmer” end section) are integrally formed and have equal diameters (see fig. 1).

    PNG
    media_image4.png
    323
    485
    media_image4.png
    Greyscale

Regarding claim 3, Nellis in view of Shengjun discloses the vortex flow separator according to claim 1. Nellis further discloses (see fig. 1) that the valve comprises a cone-shaped throttling member (“Hot valve”, as best understood, see 112 claim rejection and Examiner’s Note below), a cone-shaped end (see annotated fig. 1) of the throttling member (“Hot valve”) is arranged to face the cold end pipe section (see “colder” end), the throttling member (“Hot valve”) is located at a central portion of the hot 
  
Examiner’s Note: Since it is unclear (see 112 claim rejection) what exactly differentiates the “valve” from the “throttling member” and both appear to refer to the same element (see “103” in figs. 10 & 12), the “throttling member” is being interpreted to refer to the same valve member already recited in claim 1 having a throttling function, which is implicit in valves in general and particularly in this type of conical valves located in vortex tubes/separators [see as extrinsic evidence prior art references: EP1533675 ([0010], [0025]) and SU956031 (last para. of page 1 of English Translation attached herein)].

Regarding claim 4, Nellis in view of Shengjun discloses the vortex flow separator according to claim 3. Nellis further discloses that an axis (Axis A, see annotated fig. 1) of the cold end pipe section is configured to coincide with an axis (Axis B, see annotated fig. 1) of the throttling member (valve). 

    PNG
    media_image5.png
    323
    485
    media_image5.png
    Greyscale

Regarding claim 6, Nellis in view of Shengjun discloses the vortex flow separator according to claim 1. Nellis further discloses that the valve (“Hot valve”, see fig. 1) is arranged at an end of the hot end pipe section (see “Warmer” end section in fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nellis (“The Application of Vortex Tubes to Refrigeration Cycles”) in view of Shengjun (CN105736258), as applied to claim 3 rejection, and further in view of Lofton (US 4,919,232).

Regarding claim 5, Nellis in view of Shengjun discloses the vortex flow separator according to claim 3, but does not disclose thatPage 7 of 13Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74385the valve port is adjustable in size.

However, Lofton teaches (see fig. 1) a vortex flow separator (29) comprising a valve port (31) which is adjustable in size (col. 3, lines 31-33, col. 4, lines 7-10).

    PNG
    media_image6.png
    333
    563
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun, the valve port to be adjustable in size, in order to control the ratio of the hot air to cold air and be able to tailor the resulting temperature and flowrate to a particular machining operation, as taught by Lofton .

Claims 7-8, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nellis (“The Application of Vortex Tubes to Refrigeration Cycles”) in view of Shengjun (CN 105736258) and Crounse et al. (US 4,682,064, hereinafter “Crounse”).

Regarding claim 7, Nellis in view of Shengjun discloses the vortex flow separator according to claim 1. Nellis does not disclose a medium conveying and heat exchange device for an iron core in an electromagnetic device, wherein the iron core is provided with a cooling passage running through the iron core radially, the medium conveying and heat exchange device comprises a vortex flow separator, and the cold airflow generated by the vortex flow separator is conveyed into the cooling passage as cooling airflow. 

However, Shengjun teaches (page 4, para. 6-8, page 5, para. 1-2 & 5-7) a medium conveying and heat exchange device (3) for an iron core (stator/rotor of generator “1”) in an electromagnetic device (1), the medium conveying and heat exchange device (3) comprises a vortex flow separator (32), and the cold airflow generated by the vortex flow separator (32) is conveyed into a cooling passage as cooling airflow (page 5, para. 1-2, 5-7). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nellis’s vortex flow separator in an electromagnetic device and have the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Nellis in view of Shengjun does not specifically disclose that the iron core is provided with a cooling passage running through the iron core radially.



    PNG
    media_image7.png
    361
    597
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun, a cooling passage running through the iron core radially, in order to maintain the axial end sections of the stator core at a more desirable operating temperature with smaller temperature variations avoiding consequent potential damage to electrical insulation of electrical coils or conductor bars of stator, as taught by Crounse (col. 5, lines 32-43).

Regarding claim 8, Nellis in view of Shengjun and Crounse discloses the medium conveying and heat exchange device for the iron core of the electromagnetic device according to claim 7. Nellis does not disclose that the medium conveying and heat exchange device comprises an air collection tank in which the compressed airflow is converged, the air collection tank is provided with a plurality of branch pipes, each of the branch pipes is provided with the vortex flow separator, and the branch pipe is 

However, Shengjun further discloses (see fig. 3, page 7, para. 1) that the medium conveying and heat exchange device comprises an air collection tank (312) in which the compressed airflow is converged (see airflow arrows in fig. 3), the air collection tank (312) is provided with a plurality of branch pipes (as best understood, see 112 claim rejection), each of the branch pipes (see annotated fig. 3) is provided with the vortex flow separator (32), and the branch pipe (see annotated fig. 3) is configured to supply the compressed airflow to the jet pipe (“air inlet”, page 7, para. 1) of the vortex flow separator (32).  

    PNG
    media_image8.png
    257
    275
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun and Crounse the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Regarding claim 13, Nellis in view of Shengjun and Crounse discloses the medium conveying and heat exchange device for the iron core of the electromagnetic device according to claim 7. Nellis does not disclose wherein the medium conveying and heat exchange device further comprises a hot airflow confluence tank, and the hot airflow flowing out of the vortex flow separator is converged in the hot 

However, Shengjun further discloses (page 9, para. 3-7) that the medium conveying and heat exchange device (3) further comprises a hot airflow confluence tank (323), and the hot airflow flowing out of the vortex flow separator (32) is converged in the hot airflow confluence tank (323).

    PNG
    media_image9.png
    360
    200
    media_image9.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun and Crounse the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Regarding claim 18, Nellis in view of Shengjun and Crounse discloses the medium conveying and heat exchange device for the iron core of the electromagnetic device according to claim 7. Nellis does not disclose that the hot airflow formed by the cold airflow through heat exchange in the cooling passage of the iron core, and/or the hot airflow separated from the vortex flow separator, is allowed to be conveyed to at least one of the following components of a wind turbine: a hub; a front edge inside a blade;Page 11 of 13Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74385a pitch bearing; a wind gauge support on an upper portion of a nacelle; and a yaw bearing.  

to at least one of the following components of a wind turbine: a hub (page 9, last two para.)Page 11 of 13Application Serial No. not yet assignedPATENT; a front edge inside a blade (2, page 9, last two para.);Page 11 of 13Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74385a pitch bearing; a wind gauge support on an upper portion of a nacelle (at least a portion of the nacelle “10”); and a yaw bearing.  

    PNG
    media_image10.png
    304
    719
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun and Crounse the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Regarding claim 19, Nellis in view of Shengjun discloses the vortex flow separator according to claim 2. Nellis does not disclose a medium conveying and heat exchange device for an iron core in an electromagnetic device, wherein the iron core is provided with a cooling passage running through the iron core radially, the medium conveying and heat exchange device comprises a vortex flow separator and the cold airflow generated by the vortex flow separator is conveyed into the cooling passage as 

However, Shengjun teaches (page 4, para. 6-8, page 5, para. 1-2 & 5-7) a medium conveying and heat exchange device (3) for an iron core (stator/rotor of generator “1”) in an electromagnetic device (1), the medium conveying and heat exchange device (3) comprises a vortex flow separator (32), and the cold airflow generated by the vortex flow separator (32) is conveyed into a cooling passage as cooling airflow (page 5, para. 1-2, 5-7). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nellis’s vortex flow separator in an electromagnetic device and have the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Nellis in view of Shengjun does not specifically disclose that the iron core is provided with a cooling passage running through the iron core radially.

However, Crounse teaches (see figs. 1, 4, col. 3, lines 33-36, col. 5, lines 32-43) a stator core (11) provided with cooling passages (11) running through the stator core (11) radially.

    PNG
    media_image7.png
    361
    597
    media_image7.png
    Greyscale

 maintain the axial end sections of the stator core at a more desirable operating temperature with smaller temperature variations avoiding consequent potential damage to electrical insulation of electrical coils or conductor bars of stator, as taught by Crounse (col. 5, lines 32-43).

Regarding claim 20, Nellis in view of Shengjun discloses the vortex flow separator according to claim 3. Nellis does not disclose a medium conveying and heat exchange device for an iron core in an electromagnetic device, wherein the iron core is provided with a cooling passage running through the iron core radially, the medium conveying and heat exchange device comprises a vortex flow separator and the cold airflow generated by the vortex flow separator is conveyed into the cooling passage as cooling airflow.  

However, Shengjun teaches (page 4, para. 6-8, page 5, para. 1-2 & 5-7) a medium conveying and heat exchange device (3) for an iron core (stator/rotor of generator “1”) in an electromagnetic device (1), the medium conveying and heat exchange device (3) comprises a vortex flow separator (32), and the cold airflow generated by the vortex flow separator (32) is conveyed into a cooling passage as cooling airflow (page 5, para. 1-2, 5-7). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Nellis’s vortex flow separator in an electromagnetic device and have the recited arrangement, in order to provide cooling for the device which can reduce equipment damage, as taught by Shengjun (page 2, para. 13-14, page 5, para. 7).

Nellis in view of Shengjun does not specifically disclose that the iron core is provided with a 

However, Crounse teaches (see figs. 1, 4, col. 3, lines 33-36, col. 5, lines 32-43) a stator core (11) provided with cooling passages (11) running through the stator core (11) radially.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the vortex flow separator of Nellis in view of Shengjun, a cooling passage running through the iron core radially, in order to maintain the axial end sections of the stator core at a more desirable operating temperature with smaller temperature variations avoiding consequent potential damage to electrical insulation of electrical coils or conductor bars of stator, as taught by Crounse (col. 5, lines 32-43).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nellis (“The Application of Vortex Tubes to Refrigeration Cycles”) in view of Shengjun (CN 105736258) and Crounse (US 4,682,064), as applied to claim 8 rejection, and further in view of Lutz et al. (WO 2007025607, hereinafter “Lutz”).

Regarding claim 9, Nellis in view of Shengjun and Crounse discloses the medium conveying and heat exchange device for the iron core of the electromagnetic device according to claim 8. Nellis discloses, or at the very least suggests, an air compressor (which would provide the “high pressure gas”, see “Introduction” section in page 2). 

Shengjun further discloses, or at the very least suggests, an air compressor (which would provide high pressure air to the separator “32”) configured to supply compressed airflow to the air collection tank (312, the tank “312” provides the air to the separator “32”, page 7, para. 1). 



Nellis in view of Shengjun does not disclose an air filter arranged upstream of the air compressor.
However, Lutz teaches ([0006]) an air filter arranged upstream of an air compressor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the device of Nellis in view of Shengjun and Crounse the recited arrangement, in order to ensure that no larger particles are deposited which would increase maintenance efforts, as taught by Lutz ([0045]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nellis (“The Application of Vortex Tubes to Refrigeration Cycles”) in view of Shengjun (CN 105736258) and Crounse (US 4,682,064), as applied to claim 7 rejection, and further in view of Shimada (US 2007/0273219).

Regarding claim 12, Nellis in view of Shengjun and Crounse discloses the medium conveying and heat exchange device for the iron core of the electromagnetic device according to claim 7, wherein the cold end pipe section of the vortex flow separator is inserted into the cooling passage to allow the cold end pipe section to be in communication with the cooling passage; or the medium conveying and heat exchange device comprises a connector arranged at an inlet of the cooling passage, and the cold end pipe section of thePage 9 of 13Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74385vortex flow separator is in communication with the connector. 

However, Shimada teaches a medium conveying and heat exchange device (see fig. 4) 

    PNG
    media_image11.png
    387
    684
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the device of Nellis in view of Shengjun and Crounse the recited arrangement, in order to obtain a large cooling effect with a simple configuration, as taught by Shimada ([0005]).
Allowable Subject Matter

Claims 10-11, 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim (1) and any intervening claims (7).
Regarding claims 10-11, the specific limitations of “wherein each of the branch pipes is provided with at least two vortex flow separators, and the branch pipe (see claim objection) is configured to supply the compressed airflow to jet pipes of the corresponding two vortex flow separators” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claims 14-17, the specific limitations of “wherein windings are accommodated in slots of the iron core, the medium conveying and heat exchange device further comprises an annular spray pipe, the annular spray pipe is inserted into a penetration hole formed by winding noses of the windings, the annular spray pipe is provided with a plurality of spray holes along its circumferential direction, and the cold airflow or the hot airflow is introduced into the annular spray pipe (see 112 claim rejection)” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/ALEXANDER MORAZA/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834